NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted August 26, 2016 
                                Decided August 26, 2016 
                                             
                                         Before 
 
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐3777 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Eastern District of Wisconsin.
                                                 
      v.                                        No. 12‐CR‐175 
                                                 
MATO O. MONTELONGO,                             William C. Griesbach, 
      Defendant‐Appellant.                      Chief Judge. 
 
                                       O R D E R 

        Mato Montelongo pleaded guilty in 2014 to using counterfeit credit and debit 
cards, see 18 U.S.C. § 1029(a), and was sentenced to 16 months’ imprisonment and 
3 years’ supervised release. Three months after he was released from prison and began 
serving the term of supervision, the government sought revocation, see 18 U.S.C. 
§ 3583(e), (g), alleging that Montelongo had absconded to Colorado after twice testing 
positive for marijuana. At a hearing on the government’s motion, see FED. R. CRIM. 
P. 32.1, Montelongo admitted that he had violated conditions of release prohibiting 
illegal drug use, mandating drug testing and counseling, and requiring that he follow 
his probation oﬃcer’s instructions. The district court revoked his supervised release and 
imposed a prison term of 12 months and 1 day. Montelongo filed a notice of appeal, but 
No. 15‐3777                                                                       Page 2 
 
his appointed attorney asserts that the appeal is frivolous and seeks to withdraw under 
Anders v. California, 386 U.S. 738 (1967). 

        A defendant facing revocation of supervised release does not have a 
constitutional right to counsel unless he challenges the appropriateness of revocation or 
asserts substantial and complex grounds in mitigation. See Gagnon v. Scarpelli, 411 U.S. 
778, 790–91 (1973); United States v. Boultinghouse, 784 F.3d 1163, 1171 (7th Cir. 2015); 
United States v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). Montelongo did not do 
either, so the Anders safeguards do not govern our review of counsel’s motion to 
withdraw. See Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987); Eskridge, 445 F.3d 
at 933. That said, we invited Montelongo to comment on counsel’s submission, 
see CIR. R. 51(b), but he did not. We evaluate counsel’s submission to assure that any 
potential issues have been vetted. See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 
2016); United States v. Wheeler, 814  F.3d 856, 857 (7th Cir. 2016). Counsel’s supporting 
brief explains the nature of the case and addresses potential issues that an appeal of this 
kind might be expected to involve. The lawyer’s analysis appears to be thorough, so we 
focus our review on the subjects he discusses. See United States v. Bey, 748 F.3d 774, 776 
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).  

       Counsel first assesses whether Montelongo could argue that the district court 
lacked a suﬃcient basis to revoke his supervised release. We agree with counsel that an 
appeal raising this contention would be frivolous because Montelongo admitted the 
violations alleged by his probation oﬃcer and, in open court, specifically acknowledged 
using marijuana and making “a conscious decision not to check in with” the probation 
oﬃcer. 

       Counsel next questions whether Montelongo could challenge the calculation of 
his reimprisonment range. The probation oﬃcer had applied the Chapter 7 policy 
statements in calculating a reimprisonment range of 8 to 14 months based on 
Montelongo’s original criminal history category of VI and the categorization of his 
violations as Grade C oﬀenses. See U.S.S.G. §§ 7B1.1(b), 7B1.4. The district court 
accepted that calculation without objection from Montelongo, thus limiting our review 
to plain error. See Wheeler, 814 F.3d at 857; United States v. Pitre, 504 F.3d 657, 661 
(7th Cir. 2007). Counsel cannot find any fault with the calculated range, making any 
claim of error frivolous. 

       Counsel finally discusses, but rightly rejects as frivolous, an argument that the 
new term of imprisonment is unlawful or unreasonable. The term imposed is within the 
policy‐statement range and is less than the statutory maximum of 24 months. 
No. 15‐3777                                                                            Page 3 
 
See 18 U.S.C. §§ 3559(a)(3), 3583(b)(2), (e)(3). As required by 18 U.S.C. § 3583(e), the 
district court took into account the factors listed in 18 U.S.C. § 3553(a), including 
Montelongo’s repeated failure to comply with the terms of his supervision, the need to 
deter him from future misconduct, and the need to protect the public. We would not 
find the new term of imprisonment to be plainly unreasonable. See United States v. Jones, 
774 F.3d 399, 404–05 (7th Cir. 2014); United States v. Neal, 512 F.3d 427, 438–39 (7th Cir. 
2008). 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.